DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DEVONTE BRIDGES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D19-148 and 4D19-158

                              [June 27, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Daliah H. Weiss, Judge; L.T. Case Nos.
502015CF003084AXXXXMB and 502015CF006005AXXXXMB.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.